United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ST. ALBANS EXTENDED CARE CENTER,
St. Albans, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-539
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated July 23 and November 17, 2008, finding that she
did not sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a back injury in the
performance of duty on May 14, 2008, as alleged.

FACTUAL HISTORY
On May 15, 2008 appellant, then a 24-year-old food service worker, filed a traumatic
injury claim alleging that on May 14, 2008 she experienced pain in her lower back and buttocks
as a result of slipping on water.1 She stopped work on May 16, 2008.
By letter dated June 18, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested medical evidence, including a rationalized
medical report from an attending physician which described a history of injury, dates and results
of examination and tests, diagnosis, treatment provided, and opinion with medical reasons
establishing that the diagnosed condition was caused or aggravated by the May 14, 2008
incident. Appellant was afforded 30 days to submit the requested evidence.
An unsigned hospital report dated May 16, 2008 stated that appellant’s back pain was
most likely caused by a strain of the muscles or ligaments that support the spine. In a May 16,
2008 disability certificate, a physician whose signature is illegible stated that appellant was
disabled from work as of that date.
In form reports dated May 19 and July 3, 2008, Dr. Stephen C. Sirota, an attending
Board-certified physiatrist, reviewed a history that appellant slipped on a wet floor at work on
May 19, 2008. He diagnosed degenerative disc disease of the lumbar spine. Dr. Sirota indicated
with an affirmative mark that the diagnosed condition was caused by an employment activity. In
a May 19, 2008 narrative report, he reported findings on physical examination which included
decreased range of motion and pain in the back. Regarding the lower extremities, Dr. Sirota
reported 5/5 strength, intact sensation and deep tendon of 2/2. An x-ray of the lumbosacral spine
demonstrated disc space narrowing at L5-S1. No fracture or dislocation was identified.
Dr. Sirota diagnosed possible lumbosacral herniated disc and radiculitis/radiculopathy. He stated
that appellant would start a physical therapy program for her new work-related injury which
occurred on May 15, 2008. In a June 2, 2008 report, Dr. Sirota provided essentially the same
findings as in his May 19, 2008 report. He ruled out lumbosacral herniated disc and
radiculitis/radiculopathy.
By decision dated July 23, 2008, the Office denied appellant’s claim. It found the
evidence insufficient to establish that the claimed injury was causally related to factors of her
employment. On August 15, 2008 appellant requested a review of the written record by an
Office hearing representative.
In reports dated August 4, September 8 and October 27, 2008, Dr. Sirota reiterated his
prior diagnosis of lumbosacral degenerative disc disease. In the August 4, 2008 report, he
opined that appellant’s condition had significantly worsened and that it was caused by a May 15,
2008 work incident. In disability certificates dated August 4 and September 8, 2008, Dr. Sirota
stated that appellant was totally disabled until October 6, 2008.

1

Prior to the instant claim, the Office accepted appellant’s claims for a right hand sprain sustained on July 25,
2005, a left shoulder contusion sustained on March 21, 2007 and a lumbosacral sprain sustained on July 20, 2007;
Office File No. xxxxxx021.

2

By decision dated November 17, 2008, an Office hearing representative affirmed the
July 23, 2008 decision. She found the evidence sufficient to establish that the May 14, 2008
incident occurred at the time, place and in the manner alleged; however, the medical evidence
was insufficient to establish an injury causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment, is
sufficient to establish a causal relationship.6

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Gary J. Watling, 52 ECAB 357 (2001).

5

Solomon Polen, 51 ECAB 341 (2000).

6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Office accepted that appellant slipped on water on May 14, 2008 while working as a
food service worker at the employing establishment. The Board finds, however, that the medical
evidence submitted is insufficient to establish that her diagnosed lumbosacral degenerative disc
disease was caused or aggravated by the May 14, 2008 employment incident.
The unsigned May 16, 2008 hospital report stating that appellant’s back pain was most
likely caused by a strain of the muscles or ligaments that support the spine and May 16, 2008
disability certificate of the physician whose signature is illegible indicating that appellant was
totally disabled from work commencing on that date are insufficient to establish appellant’s
claim. It is unclear from the signature on the disability certificate whether the examiner was a
physician. The Board has previously held that reports submitted that are unsigned or that bear
illegible signatures cannot be considered as probative medical evidence, in that they lack proper
identification.7
Dr. Sirota’s May 19 and July 3, 2008 form reports indicated with an affirmative mark that
appellant’s degenerative disc disease of the lumbar spine was caused or aggravated by a May 19,
2008 work incident. Reports which only address causal relationship with a check mark without
more by way of medical rationale explaining how the incident caused the injury, is insufficient to
establish causal relationship and is of diminished probative value.8 Dr. Sirota did not explain
how the diagnosed condition was caused or contributed to by the accepted May 14, 2008
employment incident. Further, the Board notes that, in his July 3, 2008 report, he incorrectly
stated that the accepted employment incident occurred on May 19, 2008 rather than on
May 14, 2008.
The Board finds that Dr. Sirota’s reports are insufficient to establish that
appellant sustained a back injury causally related to the accepted employment incident.
Similarly, Dr. Sirota’s September 8, 2008 report which found that the worsening of
appellant’s lumbosacral degenerative disc disease was causally related to a May 15, 2008 work
incident is insufficient to establish appellant’s claim. This evidence failed to explain how the
diagnosed condition was caused or contributed to by the accepted May 14, 2008 employment
incident. Further, Dr. Sirota again provided an incorrect date on which the accepted employment
incident occurred.
In a May 19, 2008 narrative report, Dr. Sirota provided findings on physical and x-ray
examination and opined that appellant sustained possible lumbosacral herniated disc and
radiculitis/radiculopathy. His August 4 and September 8, 2008 disability certificates found that
appellant was totally disabled until October 6, 2008. This evidence, however, does not contain a
firm diagnosis of a back condition and failed to discuss how the diagnosed condition was caused
by the accepted employment incident. As Dr. Sirota’s report and disability certificates do not
contain a firm diagnosis and a reasoned medical opinion regarding the cause of appellant’s

7

Thomas L. Agee, 56 ECAB 465 (1985); see Merton J. Sills, 39 ECAB 572 (1988).

8

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

4

current back condition, they are insufficient to establish that she sustained an employment injury
causally related to the May 14, 2008 employment incident.9
Dr. Sirota’s June 2, 2008 report ruled out lumbosacral herniated disc and
radiculitis/radiculopathy. He did not address whether appellant sustained a back condition
caused or contributed to by the accepted employment incident.
Dr. Sirota’s August 4 and October 27, 2008 reports found that appellant suffered from
lumbosacral degenerative disc disease. He did not explain how the diagnosed condition was
caused or contributed to by the accepted employment incident.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a back injury causally related to the accepted May 14, 2008
employment incident. Appellant did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury in
the performance of duty on May 14, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the November 17 and July 23, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
9

See Willie M. Miller, 53 ECAB 697 (2002).

5

